Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The following examiner’s amendment is allowed since the required election was without traverse, thus the following non-elected claims are cancelled. 
   Please cancel claims 4-8 

				Reason for Allowance
Claims 1-3 and 9-20 are allowed for the following reasons:
The instant application is deemed to be directed to a nonobvious improvement over the invention patented in Pat. No. 
Claim 1 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious the pull-to-release housing comprising a ring fitted around the main body and containing an elongated channel configured to slide over the rail, and connected to the locking mechanism such that pulling the ring towards the rear section releases the locking mechanism and allows removal of the connector from the socket; a T-shape locking key including a top section and a flexible elongated section 
 Claims 2-3 and 9-20 are allowed by virtue of dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 570-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/KAVEH C KIANNI/Primary Examiner, Art Unit 2883